Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11th, 2021 has been entered.
 
Response to Amendment
The amendment filed March 11th, 2021 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated November 13th, 2020 has been withdrawn.
New grounds for rejection follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2015/0228879 A1).

In view of Claim 1, Kato et al. discloses a thermoelectric conversion material having, on a support, a thin film of a thermoelectric semiconductor composition (See Abstract & Paragraph 0017) comprising:
thermoelectric semiconductor fine particles that have an average particle size of 10 nm to 200 microns (Paragraph 0029);
a heat-resistant resin (Paragraph 0042);
and an inorganic ionic compound (Paragraph 0033-0034);
the inorganic ionic compound can comprise a lithium cation and the anions can be selected from inorganics such as a bromide ion (or the like).
wherein a bond between the thermoelectric semiconductor fine particles comprises the heat-resistant resin as a binder (Paragraph 0042).

In view of Claim 2, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches the blending amount is 0.5 to 30% by mass in the thermoelectric semiconductor composition (Paragraph 0041).

In view of Claim 3, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches that the cation is selected from a lithium cation (Paragraph 0034).

In view of Claim 4, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches that the anion component of the inorganic ionic compound comprises a halide anion (Paragraph 0034).

In view of Claim 5, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches that the halide anion comprises at least one selected from the group consisting of Cl-, Br- -and I- (Paragraph 0034).

In view of Claim 7, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches that the heat-resistant resin is at least one selected from the group consisting of polyamide resins, polyamideimide resins, polyimide resins and epoxy resins (Paragraph 0043).

In view of Claim 8, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches that the thermoelectric semiconductor fine particles are fine particles of bismuth-tellurium-based thermoelectric semiconductor material (Paragraph 0026-0027).

In view of Claim 9, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches that the support is a plastic film (Paragraph 0018-0019).

In view of Claim 10, Kato et al. teaches a method for producing a thermoelectric conversion material having on a support a thin film of a thermoelectric composition (Abstract & Paragraph 0017) comprising:
thermoelectric semiconductor fine particles that have an average particle size of 10 nm to 200 microns (Paragraph 0029);
a heat-resistant resin (Paragraph 0042);
and an inorganic ionic compound (Paragraph 0033-0034);
the inorganic ionic compound can comprise a lithium cation and the anions can be selected from inorganics such as a bromide ion (or the like);
wherein a bond between the thermoelectric semiconductor fine particles comprises the heat-resistant resin as a binder (Paragraph 0042);
the method comprising applying the thermoelectric semiconductor composition comprising thermoelectric semiconductor fine particles, the heat resistant resin and the inorganic compound onto the support followed by drying it to form a thin film thereon (Paragraph 0050, 0053) and then annealing the thin film (paragraph 0057).

In view of Claim 11, Kato et al. is relied upon for the reasons given above in addressing Claim 10.  Kato et al. teaches that the support is a plastic film (Paragraph 0018-0019).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0228879 A1) in view of Ramanth et al. (US 2012/0111385 A1).

In view of Claim 6, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. does not disclose that the inorganic ionic compound is KBr or KI but discloses that any known one or commercially available one is employable.
Ramanth et al. teaches the use of the inorganic ionic compound KBr (Paragraph 0022) and that these particles display 5-10% higher thermoelectric power factors that other known materials (Paragraph 0007).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the inorganic compound KBr as disclosed by Ramanth et al. in Kato et al. thermoelectric conversion material for the advantage of having a material with a higher thermoelectric power factor.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726